           Case 1:19-cv-08694-VM Document 3-1 Filed 09/19/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP,
                                   Plaintiff,

 - against -                                            Case No. 1:19-cv-08694-VM
 CYRUS R. VANCE, JR., in his official capacity
 as District Attorney of the County of New
 York; SOLOMON SHINEROCK, in his
 official capacity as Assistant District Attorney
 for the County of New York;

 and

 MAZARS USA, LLP,
                                   Defendants.

                        DECLARATION OF WILLIAM S. CONSOVOY
I, William S. Consovoy, declare:
    1. I am an attorney at the law firm Consovoy McCarthy PLLC, counsel for Plaintiff in the above-
       captioned action. I am over the age of eighteen and am under no mental disability or
       impairment.
    2. I have never been convicted of a felony.
    3. I have never been censured, suspended, disbarred, or denied admission or readmission by any
       court.
    4. There are no pending disciplinary proceedings against me.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and correct.

Executed on September 19, 2019                         /s/ William S. Consovoy
                                                       William S. Consovoy
                                                       CONSOVOY MCCARTHY PLLC
                                                       1600 Wilson Blvd., Ste. 700
                                                       Arlington, VA 22209
                                                       (703) 243-9423
                                                       will@consovoymccarthy.com
